Citation Nr: 0923421	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder, claimed as an ankle sprain.  

2.  Entitlement to service connection for a right ankle 
disorder, claimed as an ankle sprain.  

3.  Entitlement to service connection for residuals of a 
nasal injury, claimed as a broken nose.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated left ankle degenerative joint 
disease is shown as likely as not to be due to a history of 
repeated injuries that began during the Veteran's period of 
active service.  

3.  The currently demonstrated right ankle degenerative joint 
disease is shown as likely as not to be due to a history of 
repeated injuries that began during the Veteran's period of 
active service.  

4.  The currently demonstrated residuals of a nasal fracture 
is shown as likely as not to be due to trauma suffered during 
the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
left ankle disability manifested by degenerative changes is 
due to an injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
right ankle disability manifested by degenerative changes is 
due to an injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by the residuals of a nasal fracture is 
due to an injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable disposition, the Board finds that 
all notification and development action needed to render a 
fair decision on the issues herein decided has been 
accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as arthritis when a chronic disease manifests itself in 
service, or where demonstrated to a compensable degree within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  


A. Service Connection for Left and Right Ankles Disability

The evidence of record pertinent to the Veteran's claim of 
service connection for left and right ankle disabilities 
includes VA examination reports, private medical records, 
Workers' Compensation records, and VA treatment records.  

Initially, the Board notes, the Veteran's service treatment 
record (STR) documents no complaints, findings or diagnosis 
of an ankle disorder.  

In support of his claim, the Veteran explained that he was a 
member of his unit's football team during service.  He played 
for two years and repeatedly sprained his ankles.  Although 
the team's coach and assistant examined him, nothing was ever 
broken, so they always told him to "walk it off."  
Therefore, he did not seek medical treatment.  

The Veteran also submitted documentation, including a game 
program and photographs, to show that he played as number 34 
for the 2nd BN "Mountaineers" football team during service.   

In addition, the record includes "buddy statements" from 
two individuals who wrote that they served with the Veteran 
and were his teammates on the unit's football team.  They 
explained that injuries were common.  They did not report any 
injures since they were expected to "tough [it] out" and 
play through the injuries.  They also wrote that the Veteran 
was an honest and rightful person and an exemplary soldier.  

Following service, the record shows, the Veteran underwent a 
VA examination in December 1954.  On examination, the 
physician noted that the Veteran's ankle had normal motion.  

The record includes a series of handwritten private treatment 
notes.  First, a January 1979 treatment report shows that the 
Veteran presented with complaints of a left ankle twisted 
while walking at work.  His pertinent medical history was 
noted to include "many sprains years ago."  Following a 
physical examination and X-ray studies, an impression of a 
fractured left medial talus was provided.  

A later-January 1979 note indicates that the X-ray studies 
confirmed osteochondritis dissecans.  A February 1979 note 
reports that this was an "aggravated preexisting problem by 
[unreadable]."  Finally, a March 1981 telephone message slip 
notes that the Veteran called to ask whether osteochondritis 
dissecans could have been caused or aggravated by repeated 
strains; the disposition portion of the slip contained the 
notation of "yes."  

The record also includes Office of Workers' Compensation 
Programs records revealing that the Veteran applied for 
benefits based on a claimed August 1978, work-related ankle 
injury.  

The supporting medical evidence includes a January 1987 
letter from a private physician, Dr. RFW, who wrote that he 
had been treating the Veteran since December 1986 for 
complaints including painful ankles and a history of ankle 
sprains.  The physician reported that the conditions had been 
present for over the prior eight years.  An examination 
revealed pain, and radiographic evaluation revealed traumatic 
and degenerative changes, which, the physician indicated, 
were consistent with someone of the Veteran's profession.  He 
concluded that the Veteran would likely never function to the 
capacity he did in earlier years due to the severity of the 
changes.  

In an August 1987 letter, a private physician wrote that, in 
his opinion, the August 1987 injury was the most likely 
direct cause of the present condition.  

Similarly, in an October 1988 letter, a private physician 
explained that the Veteran's original pain dated back to 
August 1978, when he twisted his ankle while working.  He 
subsequently experienced further ankle sprains.  

The physician opined that the Veteran did not have 
osteochondritis dissecans prior to the 1978 injury, which in 
his opinion, caused the lesion.  He further indicated that 
the disorder was further aggravated by subsequent work 
activities, and the Veteran had had continued pain complaints 
since then.  

The physician explained that the lesion was more of a 
fracture with aseptic necrosis and nonunion of the fragment, 
rather than a true osteochondritis dissecans lesion, which 
often arose spontaneously.  Therefore, it was his opinion 
that the disorder was caused and further aggravated by the 
Veteran's work activities.  

An August 1989 Workers' Compensation decision denied benefits 
based on their conclusion that the medical evidence showed a 
long-standing lesion pre-dating the August 1978 work-related 
injury.  

In an attached June 1989 report, a Medical Advisor indicated 
that, based on his review of the medical evidence, the 
Veteran had a longstanding osteochondritis lesion, which was 
usually traumatic in nature and took a substantial period of 
time to manifest.  

Further, a July 1987 X-ray report described an anatomic 
variant that would predispose the Veteran to a subsequent 
development of osteochondritis dissecans.  

The undated Workers' Compensation decision of record details 
that the Veteran first became aware of osteochondritis 
dissecans when the pain in his feet became severe and 
subsequently filed a claim for benefits in August 1978.  In 
several subsequent decisions, the Veteran's claim was denied 
based on a determination that his disorder was not related 
his to job as a postal carrier.  

The medical evidence supporting these determinations included 
the Medical Advisor's June 1989 medical report, plus a July 
1978 private X-ray report describing an underlying 
preexisting disorder that predated the August 1978 work-
related incident.  

The Workers' Compensation decision further found that an 
August 1987 medical report did not support a conclusion that 
the condition was causally related to his employment.  
Therefore, they continued prior decisions denying the Veteran 
workers' compensation benefits.  

The pertinent VA treatment records include a January 2003 
note indicating that the Veteran's relevant medical history 
included remote arthroscopy of the right ankle.  

A January 2005 VA annual physical examination report notes 
that the Veteran's complaints included ankle pain with no new 
or acute symptoms.  

Also, according to an October 2006 VA radiology report, ankle 
X-ray studies  revealed a density at the tip of the lateral 
malleolus that might be due to previous trauma, but further 
development was needed.  There was also prominent vascular 
calcification.  

A separate October 2006 X-ray study revealed findings of 
prominent degenerative involvement.  

In October 2006, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted that the 
Veteran's STR did not indicate or document any treatment for 
the ankles.  The examiner also noted the Veteran's assertions 
of playing football during service and suffering multiple 
injuries during the games, and working as a letter carrier 
for 30 years after service.  The Veteran expressed his belief 
that his present difficulties, including ankle pain were 
aggravated by moist and cold weather, were related to the in-
service injuries.  

The examiner also performed a physical examination and 
reviewed X-ray studies showing that the joint spaces were 
well maintained with no instability; an old avulsion fracture 
of the right distal fibula; and minimal degenerative joint 
disease of both ankles.  

The VA examiner provided a diagnosis of minimal bilateral 
degenerative joint disease of the ankles with an old fracture 
of the right distal fibula (avulsion).  The examiner also 
opined that it was hard to tell if playing competitive 
football during service aggravated the ankle disorders, but 
"probably had a peripheral impact" on the current 
degenerative changes now secondary to aging, lifestyle, 
occupation and hereditary predisposition.  

In an August 2007 addendum, the VA examiner wrote that his 
previous diagnosis and comment were still thought to be 
proper.  He further marked an option indicating that it was 
less likely as not that the disorder was caused by or the 
result of service.  

Based upon a careful review of this record, the Board finds 
that the evidence to be in relative equipoise in showing that 
the currently demonstrated bilateral ankle degenerative 
changes as likely as not was due to a pattern of recurrent 
injury that began while he was playing football during 
service.  

The Board finds that the Veteran's lay assertions in this 
regard are credible and are basically supported by other 
evidence in the record.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (explaining that the Board is obligated 
to, and fully justified in, weighing the credibility of lay 
evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (explaining that a veteran is competent to report that 
on which he or she has personal knowledge); Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (explaining that in weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

The evidence supporting the Veteran's assertions includes 
photographs verifying that he played football for his Army 
unit.  The submitted "buddy statements" also serve to 
confirm that injuries such as a sprains were very common and 
usually went undocumented.  For these reasons, the Board 
finds that the record contains competent and credible 
evidence demonstrating that the Veteran sustained repeated 
ankle injuries during service.  

Finally, the medical evidence on file serves to establish a 
nexus between the now independently verified in-service 
injuries and the currently demonstrated ankle disability.  
First, the Workers' Compensation records includes medical 
evidence specifically showing that the Veteran suffered from 
long-standing, preexisting ankle disorders that were 
aggravated by work-related injury.  

Moreover, the October 2006 VA examiner opined that the 
Veteran's in-service football injuries "probably" 
aggravated the current degenerative changes.  The Board 
recognizes that the VA examiner, in his August 2007 addendum 
opinion, appeared to contradict this opinion by indicating 
that that it was less likely as not that the present 
disability was caused by or the result of service.  

Upon a careful reading, however, the VA examiner's statements 
are not in conflict.  In his October 2006 statement the 
examiner indicated that the in-service injuries initiated the 
development of the current disorder.  In his August 2007 
addendum opinion, he endorsed this conclusion by noting that 
the Veteran's in-service injuries alone did not cause the 
current disabilities.  

Accordingly, on this record, the Board finds that the current 
bilateral ankle degenerative changes as likely as not are due 
to a series of repeated injuries or traumas that began during 
his active service.  

In conclusion, in resolving all reasonable doubt in favor of 
the Veteran, service connection for right and left ankle 
degenerative joint disease is warranted.  


B.  Service Connection for Claimed Residuals of a Nasal 
Injury

The May 1952 service entrance examination noted that the 
Veteran had a deviated nasal septum, but documented no 
history of a nasal fracture or injury.  

The October 1954 discharge examination also provides no 
indication of a nose disorder; the nose was reported as 
"normal."  

Following service, in October 1964, a VA examiner found a 
deflected alar cartilage on examination of the Veteran's 
nose.  

In connection with his present claim, the Veteran underwent a 
VA examination in November 2006 when the examiner had an 
opportunity to review the claims file.  Although the Veteran 
reported playing football during service, the STR were noted 
to show no evidence of an in-service nose fracture.  (The 
examiner also documented that the Veteran reported that he 
might have broken his nose in high school).  

The Veteran informed the examiner that, although he was hit 
on the nose multiple times while playing football during 
service, he never sought treatment for these injuries.  He 
also described another incident when another soldier hit him 
in the nose while on guard.  

According to the VA examiner, a physical examination revealed 
septal deviation to the left.  The examiner provided a 
diagnosis of history of probable fracture of the nose without 
documentation.  

In reviewing the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the currently 
diagnosed history of a nasal fracture as likely as not is the 
result of injury or trauma to the nose sustained by the 
Veteran while playing football during his period of active 
service.  The Veteran's assertions of suffering injuries to 
the nose during service are credible and, as discussed 
hereinabove, are supported by other evidence in the record.  
On this record, the Board finds no documented history of a 
nasal injury before or following service.  

Significantly, a VA examiner recently opined that the Veteran 
had a likely history of a nasal fracture.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991) (explaining that the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard).  This finding appears to 
have been noted earlier by the VA examination in October 1964 
and is consistent with the Veteran's assertions.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the residuals of a nasal 
fracture is warranted.  


ORDER

Service connection for left ankle degenerative changes is 
granted.  

Service connection for right ankle degenerative changes is 
granted.  

Service connection for residuals of a nasal fracture is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


